Citation Nr: 0010256	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for residuals of a head 
injury.  

Entitlement to service connection for residuals of a left 
shoulder injury.  

Evaluation of a post-traumatic seizure disorder, currently 
rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to January 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New York, New York.  
This appeal has been continued from an original rating action 
in May 1997 which granted service connection for a post-
traumatic seizure disorder effective from the date the 
original claim was received, December 19, 1996.  The current 
rating is effective from that date, as well.  That rating 
action also denied entitlement to service connection for the 
head and shoulder disorders at issue.  

The veteran had a personal hearing on his appeal before the 
undersigned Board member at the RO in January 2000.  A 
transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a head 
injury is without medical evidence of a current disability.  

2.  The claim for service connection for residuals of a left 
shoulder injury is without medical evidence of a current 
disability.  

3.  Post-traumatic seizures are manifested by no more than 
minor seizures averaging 5 to 7 times a year on current 
medication levels.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for residuals of a left 
shoulder injury is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  A rating in excess of 20 percent for post-traumatic 
seizures is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§  4.7, 4.124a, Diagnostic Code 8910 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The service medical records show that the veteran had 
sustained multiple contusions of his head and body in April 
1960 from an unspecified cause.  X-ray series of the skull, 
left scapula and left clavicle in May 1961 were termed 
essentially negative.  Following an automobile accident in 
June 1961, he was seen for complaints of a headache, in July 
1961.  In August 1961, he was observed for convulsions.  
History of a head injury in May 1961 was recorded.  He had 
been struck on the head by a ball and hook weighing 
approximately 30 pounds that had fallen 30 feet on board 
ship.  He was struck on the left side but did not lose 
consciousness.  There had been a small laceration of the left 
forehead and shoulder, which had been sutured at a 
dispensary.  Otherwise, he had been well.  This injury was 
not felt to have been neurologically significant.  His first 
and only seizure reportedly had occurred in August 1961.  He 
had felt dizzy, went to his bunk and started to undress and 
was amnesic for any subsequent events.  Witnesses observed a 
convulsive seizure with shaking all over, sliding off the 
bed, eyes open, loss of consciousness, and unresponsiveness.  
As he was observed recovering, he was confused, dazed, 
groggy, difficult to arouse, and puzzled as to why he was 
being "awakened."  Neurological and physical examinations 
in August 1961 were normal.  A lumbar puncture revealed 
normal spinal fluid.  Skull X-ray and electroencephalogram 
(EEG) were completely within normal limits (WNL).  He was 
returned to duty with the impression that he had had a 
solitary seizure, which was not the beginning of a seizure 
disorder, such as epilepsy.  

The service medical records show that the veteran had another 
convulsive episode in November 1962.  He reportedly had been 
performing his normal duties when he suddenly felt dizzy.  He 
remembered nothing of the next 3-6 minutes and then recalled 
a group of people standing around him.  Witnesses stated that 
he shook all over and twitched around.  On awakening he was 
confused, incoherent and apparently disoriented to time and 
place.  He was given medication for a headache but nothing 
else.  He was transferred to a station hospital.  The 
physical examination was essentially negative.  Grand mal 
epilepsy was diagnosed.  He was transferred to a Naval 
hospital for further evaluation.  The general physical 
examination, neurological evaluation, skull X-rays, and 
cerebral spinal fluid were WNL.  An EEG was borderline 
irregular in that hyperventilation response was suggestive of 
seizure potential.  A "Metrazol" EEG was interpreted as a 
normal study in a basically dysrhythmic EEG.  Without 
medication, he remained seizure free throughout his stay in 
the hospital.  The diagnosis was revised to post-traumatic 
seizures.  He was found to be fit for full duty.  

On a VA examination in April 1997, the cranial nerves, head, 
muscles, peripheral nerves, and X-ray examination of the 
shoulders were WNL.  The X-rays showed no evidence of 
fractures or dislocations in the bones of both shoulder 
joints.  The soft tissues around the head of the humeri 
showed no abnormal calcifications.  There was slight 
prominence of the soft tissues in the axillary area, probably 
muscular.  The impression was essentially negative bilateral 
shoulder joints.  

On the VA examination for brain disease or injury in April 
1997, it was indicated that the veteran was under treatment 
for seizures and took Dilantin daily.  His last grand mal 
seizure reportedly had been 9 years earlier.  The objective 
findings showed no tumor, malignancy, motor or sensory 
impairment of the cranial nerves, functional impairment of 
the peripheral autonomic nervous system, or any psychiatric 
abnormality.  There was slight nystagmus on lateral gaze of 
both eyes.  The diagnosis was post-traumatic seizure 
disorder.  

On the VA joint examination in April 1997, history was 
recorded of pain and stiffness of the shoulder exacerbated by 
the weather and morning stiffness.  The objective findings 
showed no swelling or deformity of the shoulders.  There was 
crepitus on movement of the right shoulder.  The impingement 
sign of both shoulders was negative.  Range of motion of both 
shoulders was normal.  The diagnosis was history of 
arthralgia.  Additional findings showed no scars.  

A private physician's report received in August 1997 showed 
that the veteran had been treated for epilepsy since 1968.  

A VA outpatient clinical report in October 1997 indicated 
that the veteran was employed as an autobody worker with 
minimal problems.  He complained of occasional headaches 
associated with having had a previous head injury.  He had 
had some visual problems with blurred vision.  Marked 
stiffness and arthritic changes of the shoulders was 
recorded.  He described having had mini-seizures.  He 
reportedly had had 1 in September, 3 in August, 2 in July, 
and 6 in June.  He described these seizures as associated 
with visual changes and a sensation of a seizure coming on.  
They were more consistent with partial complex than tonic-
clonic seizures.  The physical examination showed that the 
head was normocephalic and atraumatic.  Extraocular muscles 
were intact.  The pupils were equally round and reactive to 
light and accommodation.  The sclerae were nonicteric and 
clear.  The fundoscopic examination showed no arteriovenous 
malformations.  The cranial nerves were grossly intact.  The 
neurological examination was termed nonfocal.  The 
impressions included a history of tonic-clonic seizures and 
what appeared to be breakthrough versus partial complex 
seizures and complaints of visual problems with a "perfectly 
normal" examination.  

In May 1998 the veteran's wife reported that he had had 3 
seizures in June 1997, 2 in July, 3 in August, and 1 in 
September 1997, 1 in January 1998, 2 in February, and 2 in 
April 1998, lasting 10 to 20 minutes.  She estimated 20 to 30 
seizures a year.  When he felt one coming on, he would lay 
down or go off by himself.  Some seizures he did not know he 
was having.  He got an ashen look in his face and lips, his 
eyes dilated, and he appeared to be staring intently.  During 
the seizure, he could not see or hear her and could not 
remember having the seizure.  He had 10-15 of these seizures 
a year, lasting up to 10 minutes.  

In June 1998, VA outpatient treatment records show that the 
veteran had not had any generalized seizure for 10 years.  He 
had partial seizures 2 - 6 times a month.  These consisted of 
visual symptoms of squiggly lines, occasionally things moving 
away, and, at other times, a strange feeling.  The impression 
was that he was still having partial seizures.  His Dilantin 
was increased to 200 milligrams, twice a day.  

The January 2000 hearing transcript reflects the veteran's 
sworn testimony that he had shoulder arthritis from the 
injury during active service when he was hit by the falling 
ball and hook.  He experienced shoulder pain and had to have 
stitches.  Following service, he would just take Tylenol or 
aspirin when he had shoulder pain.  He could feel his 
arthritis.  He did not know if a doctor had ever related his 
shoulder disorder to service.  He indicated eye problems, 
double vision, as possibly having resulted from the inservice 
injury but no doctor had ever told him this.  He was 
prescribed 400 milligrams of Dilantin a day for seizures.  
This had eliminated his seizures, as far as he knew.  It had 
been several years since he had had a grand mal seizure.  He 
reportedly had 5-7 mini-seizures a year before the daily dose 
of Dilantin was increased.  He described a minor seizure as 
"swirly" things before his eyes, feeling faint, and having to 
be by himself or lay back.  

I.  Service Connection, Head Injury Residuals

The veteran's claim is that he has residuals of a head injury 
during service in addition to the service connected post-
traumatic seizures.  Nevertheless, his claim is not well 
grounded.  The service medical records showed normal skull X-
rays and normal physical findings of the head following the 
injury in May 1961.  The left forehead laceration healed 
completely, without residual disability.  An isolated 
complaint of headache in July 1961 was not indicative of any 
chronic residual of head trauma.  No visual dysfunction that 
he testified could have resulted from inservice injury, has 
been medically verified during or since active service.  The 
August 1961 findings of normal skull X-ray, neurological 
examination, EEG results and spinal fluid testing confirm the 
absence of any additional residual of the head injury.  Such 
normal findings were again shown in November 1962, more than 
a year later, still during active service, except for the EEG 
finding pertaining to seizure activity.  The VA neurologic 
findings in April 1997 were normal.  The nystagmus shown was 
not medically related by the examiner to any inservice head 
trauma; nor was nystagmus shown to be symptomatic of any eye 
disability.  The occasional headaches complained of in 
October 1997 likewise were not medically shown to be related 
to any sign or symptom of head trauma, and were without any 
abnormality on physical examination.  

The complete medical evidence in this case shows no current 
disability from head trauma other than the service connected 
post-traumatic seizures.  Under such circumstances, the claim 
for service connection cannot be considered well grounded and 
must be denied.  

The Board is aware that the veteran testified and the 
testimony is credible.  However, during the hearing, the 
Board Member was unable to identify a disability due to the 
head injury other than the seizure disorder.  In fact, the 
veteran appeared to agree that the head injury and seizure 
disorder were the same.  If we assume that there is some 
other claimed condition, the veteran's testimony, standing 
alone is not competent to establish a well-grounded claim.  
The Court has clearly established that any claim for service 
connection must be accompanied by proof of current 
disability.  In the absence of current disability, there can 
be no valid claim. 

Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
appellant's argument as to the application of the benefit-of-
the-doubt rule. See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 



II.  Service Connection, Left Shoulder Injury Residuals

The claim for service connection for residuals of a left 
shoulder injury is not well grounded.  Inservice X-rays of 
the left clavicle and the left scapula in May 1961 showed no 
abnormality.  The veteran reportedly had sustained a 
laceration of the left shoulder during active service which 
is shown to have healed completely without residuals.  No 
shoulder abnormality was detected on the VA examination in 
April 1997, which also included X-rays.  No arthritic change 
of the left shoulder has been medically evident.  There is no 
medical basis for his testimony of pain and arthritis of the 
shoulder in January 2000.  In the absence of medically 
evident left shoulder disability, the claim for service 
connection cannot be considered well grounded and must be 
denied.  

We again note that the veteran has testified and that the 
1997 VA examiner entered a diagnosis of arthralgia of 
multiple joints.  However, the examiner did not attribute the 
arthralgia to any inservice event.  Arthralgia (pain), 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benetiz v. West, 13 Vet. 
App. 282 (1999).  Sanchez-Benitez is consistent with the 
statute that requires the presence of a disability due to 
disease or injury.  At this time, there is no competent 
evidence of a disease or injury that causes his arthralgia.  
Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
appellant's argument as to the application of the benefit-of-
the-doubt rule. See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


III.  Post-Traumatic Seizures

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim for an 
evaluation for post-traumatic seizures is well grounded.  38 
U.S.C.A. § 5107(a).  That is, where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Board has continued the issues as 
entitlement to increased evaluations since service connection 
has been granted for post-traumatic seizures.  The veteran is 
not prejudiced by this naming of the issue.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of the disability is the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the U.S. Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) did not provide a substitute name 
for the issue.  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disability addressed 
has not significantly changed during the appeal period and a 
uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.  

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  

The service medical records confirm two major seizures over a 
two year period.  No major seizure has been reported since 
active service.  The medical evidence and the competent 
evidence based on the veteran's wife's observation establish 
between 10 and 30 minor seizures a year, which would be 
indicative of less than 3 a month.  Partial seizures at the 
rate of 2 to 6 a month were indicated in the June 1998 VA 
clinical records, which reflected an increase in his seizure 
medication, which he had testified quelled his partial 
seizures altogether.  

The rating criteria for the 20 percent disability evaluation 
that has been in effect since December 19, 1996, contemplates 
a major seizure every two years or 2 minor seizures every 6 
months.  The next higher rating of 40 percent requires a 
major seizure every six months, or 2 major seizures weekly 
for a year, or 5 to 8 minor seizures weekly for a year.  
While it is shown that the veteran did have two major 
seizures during active service in the 1960's, the period 
covered by this claim does not include any occurrence of a 
major seizure.  The most minor seizures he has had have been 
6 a month, or less than 2 a week.  This has been reduced 
further by the increase in the dosage of his Dilantin.  While 
a 40 percent rating could be assigned under the provisions of 
38 C.F.R. § 4.7 if his post traumatic seizure disorder more 
nearly approximated those rating criteria in comparison to 
the rating criteria for a 20 percent rating, the clinical 
evidence shows that the disability picture from post-
traumatic seizures most closely fits the criteria for the 20 
percent rating that has been uniformly in effect.  
Accordingly, the claim for an increase must be denied.  

The preponderance of the evidence, consisting of the lay and 
medical evidence, is against the claim, and there is no doubt 
to be resolved.  

38 C.F.R. § 3.103

During the hearing, the Board Member explored the possibility 
of additional evidence and left the file open in order to 
afford the veteran an opportunity to submit evidence.  This 
action complies with 38 C.F.R. § 3.103 (1999).  


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for residuals of a left shoulder injury is 
denied.  

An increased rating for post-traumatic seizures is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


- 9 -


